Citation Nr: 1814674	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Validity of the calculated amount of $22,194.00 in indebtedness, as due to an overpayment of death pension benefits, for the period of February 1, 2008 through December 31, 2012.

2.  Entitlement to a waiver of an overpayment of death pension benefits in the currently calculated amount of $22,194.00 for the period of February 1, 2008 through December 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1976.  He died in February 1988.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a 
July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

An August 2015 decision by the Pension Management Center in Milwaukee, Wisconsin reduced the amount of indebtedness for the period from February 1, 2008 through December 31, 2008 from $38,238.00 to $22,194.00.  The reduction is calculated by monthly benefits being reinstated for the 12 months of 2010 at $661.00 a month ($7,932.00 total), for 11 months from January 1, 2012 through November 30, 2012 at $684.00 a month ($7,524.00 total), and for December 2012 at $588.00.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2017.  A transcript is of record.


FINDINGS OF FACT

1.  A pension debt of $17,860.33 based on excessive income from February 1, 2008 through December 31, 2012 is valid, and $4,333.67 is not valid.

2.  There is no evidence of fraud, misrepresentation, and/or bad faith on the appellant's part in the creation of the debt. 

3.  VA was not at fault in the creation of the overpayment of pension benefits. 

4.  The failure of the Government to insist upon its right to repayment would result in unjust enrichment of the appellant based on her failure to accurately report income. 

5.  Collection of that indebtedness would not defeat the purpose of the benefit program, or otherwise be inequitable or against good conscience.


CONCLUSIONS OF LAW

1.  A pension debt of $17,860.33 that was created based on income from February 1, 2008 through December 31, 2012 is valid, and the remaining $4,333.67 is not valid.  38 U.S.C. §§ 1521, 5107 (2012); 38 C.F.R. § 1.911 (2017).

2.  Waiver of the appellant's debt of $17,860.33 for the period of February 1, 2008 through December 31, 2012 is not warranted.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA is not applicable, however, to cases involving indebtedness due to overpayment of benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435, 437-39 (2004).  

Income Verification Match (IVM) is a secure procedure by which VA may obtain income information from the Social Security Administration and the Internal Revenue Service (IRS), in order to verify income amounts that are reported to VA.  An IVM folder itself is not associated with the Veteran's claims file.  The income information discussed herein is based on the amounts reported by the appellant and otherwise shown from objective evidence in the file outside of the IVM process. 

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C. § 1541 (2012); 38 C.F.R. § 3.23 (2017).

Governing regulations provide that payments of any kind from any source shall be counted as income for improved death pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2017).  "Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2017).  The maximum annual pension rate is adjusted from year to year.  As of February 1, 2008, the maximum annual income limitation for a surviving spouse with no dependents, and not in receipt of special monthly pension, was $7,498.00.  The income limit changed to $7,933.00 effective December 1, 2008, $8,219.00 effective December 1, 2011, and $8,359.00 effective December 1, 2012.

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962 (2017).  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the appellant did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the appellant's actions, nor the appellant's failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C. § 5112 (b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500 (b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

A debtor may dispute the amount or existence of a debt, either separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911 (c)(1); see also VAOPGCPREC 6-98 (April 24, 1998).  Further, the propriety and amount of the overpayment at issue is integral to a waiver determination; thus, the lawfulness of the debt must be determined before the waiver application is adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98.

Where a debt was validly created, overpayment of VA benefits is subject to recovery if the recovery is not waived.  The law precludes the waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.   The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In January 2013, the St. Paul, Minnesota Debt Management Center informed the appellant that there had been overpayments totaling $38,238.00 related to her compensation and pension benefits.  The appellant contested this.  The July 2013 decision found that the overpayment totaling $38,238.00 was created for the period from February 1, 2008 through December 31, 2012 due to excessive income based on IVM evidence of unreported income.  The August 2015 decision discussed above reduced the debt for this period to $22,194.00.

The Veteran has expressed disagreement with some of the specific income sources and amounts in the IVM reports, which were from 2008 and 2009.  In the present decision, the Board relies on reports on her income submitted by the appellant, including IRS tax return transcripts.  The total income from the information submitted by the appellant for 2008 and 2009 is less than the totals from the IVM reports for these years.  Therefore, IVM information is not relied upon or discussed in this decision.  

The IRS income tax reports from the appellant, $1,300 of gambling winnings reported by the appellant and counted on a per month basis for 12 months beginning December 1, 2012, and payment history of death pension benefits based on information from the RO and Pension Management Center, were used to calculate the overpayments in the table below.  The periods of 2010 and January 1, 2012 through November 30, 2012 are excluded because, based on the August 2015 decision, there were no overpayments, and thus no debt, for these periods.



Period
Monthly Income (before VA pension)
MAPR per Month
VA Pension Payments paid per Month
Overpayment per month* 
Months in Period
Overpayment in Period
2/1/08 - 3/31/08
$843.50
$624.83
$279.00
$279.00
2
$558.00
4/1/08 - 11/30/08
843.50
624.83
624.00
624.00
8
4,992.00
12/1/08 - 12/31/08
843.50
661.08
661.00
661.00
1
661.00
1/1/09 - 12/31/09
1,071.50
661.08
661.00
661.00
12
7,932.00
1/1/11 - 11/30/11
300.75
661.08
661.00
300.75
11
3,308.25
12/1/11 - 12/31/11
300.75
684.92
684.00
300.75
1
300.75
12/1/12 - 12/31/12
108.33
696.58
684.00
108.33
1
108.33

Total
n/a
n/a
n/a
n/a

$17,860.33
* Death pension payment per month if income was over the MAPR.  Monthly income if payment was less than MAPR.
All figures in the table are rounded to the nearest cent.

It is noted that the appellant's annual income for 2011 for VA purposes was listed as $12,579.00 in the 2015 decision.  However, the Board finds that the appellant had $3,609.00 of income for 2011 based on the IRS tax return information she submitted.  The Board did not find that any changes in the calculation of the debt from the RO and Pension Management Center were warranted for the rest of applicable period.

The Veteran testified at the July 2017 Board hearing that she was a victim of identity theft and that others used her name and Social Security Number to report business income.  She submitted an identity theft affidavit to the IRS in July 2017 stating that her personal information was used from 2008 through 2013.  The record does not contain any response from the IRS.  Therefore, the Board assumes that the income tax information previously submitted by the appellant for the relevant years is correct.  It is also noted that the appellant has not been entirely consistent in her reports of her yearly income, and therefore the tax information she submitted has been used to calculate her income when it varies from her reports.

The income information shows that the appellant was overpaid by $17,860.33 due to income she did not previously report to VA.  Therefore, $17,860.33 of the $22,194.00 debt is valid, and that the remaining $4,333.67 is invalid. 

Regarding whether there should be waiver of repayment of the $17,860.33 debt, while the appellant did not properly report this income, it does not appear that she attempted to commit fraud, misrepresentation, or bad faith in the creation of the overpayment.  

As noted above, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government, while considering the fault of the debtor, weighing the fault of the debtor against the fault of the VA, undue hardship, defeating the purpose for which benefits were intended, unjust enrichment or gain to the debtor, and changing position to one's detriment.  See 38 C.F.R. § 1.965.

While it does not appear that the appellant intended to commit fraud by not notifying VA of her 2008 through 2012 income, she did not provide notification of the income until after she was informed by VA that it had been discovered.  The appellant has provided no explanation of why she did not notify VA of this income beyond possible identity theft, which was discussed above.  Therefore, the Board finds that VA was not at fault in the creation of overpayment.  

The appellant has reported that repaying the debt would be hardship and that she has no income besides the VA pension, no savings, and no assets.  In June 2013 she reported monthly expenses of $856 and other debt of $8,000, with $25 in monthly payments towards that.  Her monthly VA pension payments are being reduced by $290.00 due to the debt owed to VA.  The appellant wrote in July 2017 that she gets financial help from her family.  The Board finds it is not shown that the recovery of the overpayment of $17,860.33 from the appellant would result in financial hardship or the deprivation of basic necessities.

With respect to defeating the purpose of VA benefits, the purpose of VA pension compensation is to provide financial support to disabled veterans and their dependents.  Since the appellant erroneously received $17,860.33 due to her failure to accurately inform VA of her monthly income, recovery of those benefits, to which the appellant was not entitled by law, does not defeat the purpose of the benefits.   

With respect to unjust enrichment, the Board notes that it is not equitable for the appellant to retain benefits that have been erroneously provided.  To waive recovery and allow the appellant to retain the benefits would result in an unfair gain to her.

The Board also finds there is no indication that the appellant relied on VA compensation benefits with consequent relinquishment of a valuable right or incurrence of a legal obligation. 

In sum, the Board finds that it would not be against the principles of equity and good conscience to require the appellant to repay the overpayment of pension benefits in the calculated amount of $17,860.33.  In balancing the equities, the Board finds that VA was not at fault in creating the overpayment.  Instead, the appellant bears the onus of fault, and recovery of the overpayment would not defeat the purpose of benefits or result in undue hardship to her.  In addition, she would be unjustly enriched if waiver were to be granted.  The end result is not unduly favorable or adverse to either the appellant or the government, and the evidence is not so evenly balanced as to create doubt as to any material issue.  Thus, waiver of recovery of the overpayment in the amount of $17,860.33 is not warranted. 


ORDER

Pension debt of $17,860.33 was valid and pension debt of $4,333.67 was not valid for the period of February 1, 2008 through December 31, 2012; the appellant should be reimbursed for any amount over $17,860.33 that was paid to VA for the debt for this period.

Waiver of overpayment of debt in the amount of $17,860.33 is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


